UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2013 Commission file number 000-55122 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 033-26828 80-0142655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Level6/97 Pacific Highway North Sydney NSW 2060 Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +61 2 8907-2500 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) EXPLANATORY NOTE On June 30, 2013, in accordance with the terms of a Share Exchange Agreement dated May 30, 2013, we acquired Moneytech Limited, an Australian corporation.As a result of the consummation of the Share Exchange Agreement, the shareholders of Moneytech, became our controlling stockholders.Consequently, the Share Exchange has been accounted for as a recapitalization of Moneytech effected by a share exchange in which for accounting and financial reporting purposes Moneytech is considered the acquirer. Consequently, the historical consolidated financial statements of Moneytech are now our historical financial statements.On February 24, 2014, we determined that the financial statements of Moneytech Limited, now our financial statements, for the fiscal years ended June 30, 2013, 2012 and 2011, and certain of its interim financial statements within such years and for the fiscal quarters ended September 30, 2013 and December 31, 2013 should not be relied upon and needed to be restated.The restatements were determined to be necessary due to errors in the amounts recognized as revenues and cost of revenues for certain gift card programs, and in the amounts reported in the provision for income tax and deferred tax assets.We have also taken this opportunity to restate certain amounts reflected in such Financial Statements and Pro forma Financial Statements so that our future reports are consistent with our reports for prior periods. i Item 9.01Financial Statements and Exhibits. (a) Financial statements of Moneytech Limited. 1 MONEYTECH LIMITED AND SUBSIDIARIES FINANCIAL STATEMENTS JUNE 30, 2 (RESTATED) INDEX TO FINANCIAL STATEMENTS Reports of Independent Registered Accounting Firms F1-3 Consolidated Balance Sheets (Restated) F1-4 Consolidated Statements of Operations and Comprehensive (Loss) Income (Restated) F1-5 Consolidated Statements of Stockholders’ Equity (Restated) F1-6 Consolidated Statements of Cash Flows (Restated) F1-7 Consolidated Notes to Financial Statements F1-8 to F1-19 F1-2 Lichter, Yu and Associates Certified Public Accountants 16133 Ventura Blvd., suite 450 encino, California 91436 Tel (818)789-0265Fax (818) 789-3949 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Moneytech Limited and Subsidiaries We have audited the accompanying consolidated balance sheets of Moneytech Limited and subsidiaries (the “Company”) as of June 30, 2012 (as restated) and 2011 (as restated), and the related consolidated statements of operations and comprehensive income (loss) (as restated), stockholders' equity (as restated), and cash flows (as restated) for the years ended June 30, 2012 and 2011.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company of June 30, 2012 (as restated) and 2011 (as restated), and the consolidated results of its operations (as restated) and its cash flows (as restated) for the years ended June 30, 2012 and 2011, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1, the consolidated financial statements as of June 30, 2012 and 2011 have been restated. Lichter, Yu and Associates Encino, California February 14, 2013, except for Notes 1, 2, 3, 4, 7 and 8 which is as of March 26, 2014 F1-3 MONEYTECH LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2 (RESTATED) ASSETS (Restated) (Restated) CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables Other receivable - Inventories Deferred tax asset Other assets TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets Deferred tax asset Property, plant and equipment TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade and other payables $ $ Wholesale loan facilitiy Cash reserve TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Convertible loan Shareholders loans TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES EQUITY Common Stock Other accumulated comprehensive gain (loss) ) Accumulated deficit ) ) TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements F1-4 MONEYTECH LIMITED AND SUBSIDIARIES STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2 (RESTATED) (Restated) (Restated) Revenue $ $ Cost of revenue Gross profit Operating expenses Payroll expenses Research and development expense Bad debt expenses Occupancy expenses Depreciation and amortization expenses General and administration expenses Total operating expenses Loss from operations ) ) Other Income (Expense) Interest income Research and development grant Other income ) ) Finance costs ) - Total other income Income before income tax Income tax expense Net income Other comprehensive income Foreign currency translation ) Total comprehensive (loss) income for the year $ ) $ Net income per share Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic & diluted Diluted The accompanying notes are an integral part of these financial statements F1-5 MONEYTECH LIMITED AND SUBSIDIARIES STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED JUNE 30, 2 (RESTATED) Retained Other Total Common Stock Comprehensive Accumulated Stockholders' Shares Amount Gain (Loss) Deficit Equity Balance June 30, 2010 (Restated) $ $
